Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received on June 10, 2021. Claims 1-14 are currently pending. 

Claim Interpretation
In view of the amendment filed on 6/10/2021 adding structure to the patient monitoring device the patient monitoring device is no longer being interpreted under 112(f).  

Claim Rejections - 35 USC § 112
In view of the claim amendments filed on 6/10/2021 amending claim 12 to clarify the language the 112 rejections made against claim 12 in the office action of 3/17/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,6-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2015/0269318 to Neff (Neff) (both previously cited), US 2007/0078497 to Vandanacker (Vandanacker) and US 2008/0140160 to Goetz et al. (Goetz) (previously cited). 
In reference to at least claims 1 and 13-14


Vandanacker teaches remote programming of implantable medical devices which discloses a remote programming system that utilizes a user’s identity to determine their authorization level to change parameters associated with an implantable device in which the interface of the device presents parameters modifiable by the user (e.g. users assigned an authorization level that is associated with a tier that determines which parameters may be adjusted by the user, para. [0037]-[0039], [0048], [0051]-[0052]). 
Goetz teaches intelligent discovery of a medical device by a programming system which discloses a patient monitoring system (e.g. 2, Fig. 1) that includes a patient monitoring device(s) configured to monitor a patient, thereby generating patient monitoring data (e.g. telemetry devices 6, IMD 8) and providing an identity indication (e.g. discovery/detect medical devices with which the programming system can communicate, para. [0044]-[0049]) and an output device (e.g. programming system(s) 4, Figs. 1-2) comprising a mobile device which is separated from the patient monitoring device (e.g. programming system may include personal computer, laptop computers, handheld computers etc., para. [0016]), the output device comprising a detector with a detection region configured to detect an identity indication of the patient monitoring device and another identity indication of another patient monitoring device, after the identity indication and the another identity indication are within the detection region (e.g. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali with the teachings of Neff to include showing the patient monitoring data only when a user with associated privileges is present and showing a blank, obstructed, blurred or restricted screen otherwise in order to yield the predictable result of aiding in keeping the patient’s information private from unauthorized users and reducing the likelihood of inadvertently disclosing sensitive patient information (‘318, para. [0002]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali with the teachings of Vandanacker to include the provided control rules comprising parameters “settings” of the patient monitoring device that are modifiable by the user based on the user’s identity and associated privileges and providing the parameters that are modifiable by the user on the output device in order to provide a technique that only allows parameter “setting” changes that impact patient safety to be performed by those with associated privileges. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali with the teachings of Goetz to include providing within the clinical token “output device” such as within the communication module of Ali a detector with a detection region configured to detect an identity indication of the patient monitoring device and another identity indication of another patient monitoring device and providing the identity indication and the another identity indication so that the user can select the patient monitoring device to control in order to yield the predictable result of providing a technique that reduces the amount of user intervention needed for   
In reference to at least claim 2
Ali modified by Neff, Vandanacker and Goetz discloses wherein the output device and the patient monitoring device are adapted to establish a direct data connection (e.g. ‘588, communication modules for establishing a direct data connection between monitoring device and clinical token, para. [0216]-[0218]).
In reference to at least claim 3
Ali modified by Neff, Vandanacker and Goetz discloses wherein the patient monitoring device is configured to not show the patient monitoring data on the display when the direct data connection has not been established between the output device and the patient monitoring device (e.g. ‘588, dimming display and/ or silencing alarms when no proximate users, para. [0210], enables or disables particular features based upon detection of clinical token, para. [0249], [0258]; ‘318, regular or restricted screens, para. [0031], [0035]-[0037]). 
In reference to at least claim 4
Ali modified by Neff, Vandanacker and Goetz discloses wherein the patient monitoring device is configured to show data on the display which are not the patient monitoring data when the direct data connection has not been established between the output device and the patient monitoring device (e.g. ‘588, enables or disables particular features based upon detection of clinical token, para. [0249], [0258]; ‘318, regular or restricted screens, para. [0031], [0035]-[0037]). 
In reference to at least claim 6
Ali modified by Neff, Vandanacker and Goetz discloses wherein the output device and the patient monitoring device are configured to establish a data connection by using at least one of visible light communication (VLC) and near field communication (NFC) (e.g. ‘588, near field communication, para. [0201]).
In reference to at least claim 7
Ali modified by Neff, Vandanacker and Goetz discloses wherein the output device and the patient monitoring device are configured to establish a two-way 
In reference to at least claim 8
Ali modified by Neff, Vandanacker and Goetz discloses wherein the output device and the patient monitoring device are adapted to establish a data connection via a data network (e.g. ‘588, hospital wlan, hospital network, internet, network, Figs. 1,2,6, para. [0073], [0075], [0095]-[0097], [0141]).
In reference to at least claim 9
Ali modified by Neff, Vandanacker and Goetz discloses wherein the output device is configured to provide a user interface for allowing the user to input user specific data that identified the user, (e.g. ‘588, input module, para. [0220]).
In reference to at least claim 10
Ali modified by Neff, Vandanacker and Goetz discloses wherein the mobile device is a tablet computer (e.g. ‘588, clinical devices such as pagers, cell phones, smart phones, PDA, laptops, tablet PCs, personal computers and the like, para. [0147]; clinical token is a cell phone, notebook computer, PDA device, headset, etc. para. [0221]). 
In reference to at least claim 11
Ali modified by Neff, Vandanacker and Goetz discloses wherein visualization rules, which define a provision of a visualization of the patient monitoring data depending on the identification of the user (e.g. ‘588, predefined user class or customized for particular individuals or groups of individuals, para. [0201], enable and disable features based on the credentials of the detected user, para. [0249]-[0252], modify interface based on particular clinician, para. [0255]-[0256], location based rules, para. [0277]-[0279]), wherein the output device is configured to provide the visualization of the patient monitoring data in accordance with the provided visualization rules (e.g. ‘588, predefined user class or customized for particular individuals or groups of individuals, para. [0201], enable and disable features based on the credentials of the detected user, para. .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2015/0269318 to Neff (Neff), US 2007/0078497 to Vandanacker (Vandanacker) and US 2008/0140160 to Goetz et al. (Goetz) as applied to claim 1 further in view of US 2016/0085922 to Sweeney (Sweeny) (previously cited). 
In reference to at least claim 5
Ali modified by Neff, Vandanacker and Goetz teaches a patient monitoring system according to claim 1 but does not explicitly teach the detector is an optical detector having a field of view defining the detection region and the identity indication and the another identity indication are visual indications.
Sweeney teaches a system and method for identifying a medical device which discloses a detection device that includes an optical recognition device (e.g. para. [0007], [0025], [0051], [0111]). 
It would have obvious to one having ordinary skill in the art before the effective filing date to further modify the system of Ali modified by Neff, Vandanacker and Goetz with the teachings of Sweeney to include the detector being an optical detector having a field of view defining the detection region and the identity indication and the another identity indication are visual indications in order to yield the predictable result of an alternative technique for identifying devices within range for communicating data to the clinician. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2015/0269318 to Neff (Neff), US 2007/0078497 to Vandanacker (Vandanacker) and US 2008/0140160 to Goetz et al. (Goetz) as applied to claim 1 further in view of US 2017/0155427 to Hasan et al. (Hasan) (previously cited).  
In reference to at least claim 12

Hasan discloses wireless network transfer which discloses a way to transfer data between medical monitoring devices (e.g. abstract, para. [0002],[0006], [0019]) which discloses using visible light communication which overcomes the interference problems associated with radio-frequency RF communication technology (e.g. para. [0013], [0026],[0042]). 
It would have obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the patient monitoring system of Ali modified by Goetz, Vandanacker and Goetz with the teachings of Hasan to include the output device being configured to establish a data connection by using visible light communication in order to yield the predictable result of an improved technique for providing connection between the devices that is fast and reliable and reduces potential interference problems associated with RF communication technology. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-14 have been considered but are moot because the rejections have been amended to include additional references in view of the claim amendments and the arguments do not apply to any of the references being used in the current rejections to teach the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,984,175 to Popp teaches a device and process for detecting and identifying wearable user identification units. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792